ORDER
PER CURIAM.
Elizabeth B. Kellett (hereinafter, “Appellant”) appeals from the judgment of conviction, entered pursuant to a bench trial, of a municipal ordinance of the City of Webster Groves (hereinafter, “the City”). Appellant was found guilty of having too many vehicles parked at her residence, WebsteR Groves, Mo.Code Section 70.054 (1998). The trial court entered judgment and assessed Appellant a fine of $1000.
Appellant believes the trial court made numerous errors. She claims inter alia *460the City enacted its ordinance to harass her and that it was too vague to be enforced; she was innocent; the City failed to prove its case; the trial court was biased; the trial court failed to recognize perjury; under the “poisoned tree doctrine,” the exclusionary rule should apply to evidence presented by the City; and her right to maintain the vehicles on her property was vested.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. No error of law appears. An extended opinion would have no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment. We affirm the judgment pursuant to Rule 30.25(b); Rule 84.16(b).